Per Curiam,
This is an appeal from an order making absolute a rule to show cause why a writ of ejectment should not be quashed. The appellant’s counsel raise no question as to the jurisdiction of the court to quash the writ, if the plaintiff was barred from maintaining the action by the proceeding under the Act of March 8, 1889, P. L. 10, as amended by the Act of April 16, *4871903, P. L. 212, or as to the propriety of raising the question of conclusiveness in this way.
They state the question involved as follows: “Does the court of common pleas have jurisdiction to extend the time within which ejectment shall be brought upon a rule to bring ejectment, under the Acts of 1889 and 1903?” Their argument against the order appealed from is based on the contention that the court has the power to extend the time and that it was exercised in this case. 'We shall consider the case as they present it. It is apparent that in the proper consideration and disposition of the question argued, the record and proceedings upon the rule on plaintiff to bring his action of ejectment should have been printed in the appellant’s paper-book. But waiving this irregularity and considering the case upon the uncontradicted statement of facts contained in the opinion of the learned judge of the common pleas, which should be read in connection with this opinion, it is seen that there was ample time after the rule was made absolute for the plaintiff to bring his action within six months from the service of the rule upon him, as the act prescribes, and it is admitted by appellant’s counsel that the oral application to the court was not made until after the six months had expired. Not even then, nor at any time, was an order entered of record or orally made extending the time for any definite period. What was done, as stated by the learned judge, was that “an informal request was made and that the court indicated a willingness to allow it. But,” he goes on to say,“this was followed by no application in form and, therefore, we had no occasion to examine the question involved until the present motion challenged the writ, which seems to have been issued by plaintiff at his own convenience without further ceremony or concern in the premises.” Under these circumstances the court committed no error in holding that the facts alleged did not constitute a sufficient answer to the motion to quash. We therefore need not consider what would have been the effect of an order made upon cause shown before the six months had expired extending the time for a definite period.
The order is affirmed at the costs of the plaintiff.